Citation Nr: 1115813	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-26 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than March 15, 2005, for service connection and the assignment of a compensable evaluation for an abdominal pedicle flap donor site scar, to include whether ratings dated June 7, 1968, and June 2, 1969, committed clear and unmistakable error (CUE) in failing to service connection and rate this scar.  

2.  Entitlement to an effective date earlier than October 31, 2006, for service connection and the assignment of a compensable evaluation for a left elbow pedicle graft scar, to include whether ratings dated June 7, 1968, and June 2, 1969, committed clear and unmistakable in error (CUE) in failing to service connection and rate this scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran had active service from March 1966 to March 1968.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted service connection for an abdominal pedicle flap donor site scar and assigning an effective date of March 15, 2005, and an initial rating of 20 percent for that disability.  The appeal also arises from an April 2007 RO rating decision granting service connection for a left elbow pedicle graft scar and assigning an effective date of October 31, 2006, and an initial rating of 10 percent for that disability.   

The issues of initial ratings to be assigned with the grant of an effective date of March 21, 1968, for service connection for an abdominal pedicle flap donor site scar and a left elbow pedicle graft scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  At the time of the June 2, 1969, RO rating decision for residuals of a left elbow shrapnel wound, evidence in the claims file showed the presence of a related abdominal pedicle flap donor site scar, and reasonable minds could not differ based on evidence then of record that service connection was warranted for that abdominal pedicle flap donor site scar based on the claim for that disability which was clearly implicitly raised by the Veteran.  

2.  At the time of the June 2, 1969, RO rating decision for residuals of a left elbow shrapnel wound, evidence in the claims file showed the presence of a related left elbow pedicle graft scar, and reasonable minds could not differ based on evidence then of record that service connection was warranted for that left elbow pedicle graft scar based on the claim for that disability which was clearly implicitly raised by the Veteran.  

CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 21, 1968, for service connection for an abdominal pedicle flap donor site scar are met, to include based on CUE in the June 2, 1969, RO decision for failure to grant service connection that disability.  38 U.S.C.A. §§ 1110, 5109A, 5110 (West 2002); 38 C.F.R. §§ 3.105(a), 3.400 (2010).

The criteria for an effective date of March 21, 1968, for service connection for a left elbow pedicle graft scar are met, to include based on CUE in the June 2, 1969, RO decision for failure to grant service connection that disability.  38 U.S.C.A. §§  1110, 5109A, 5110 (West 2002); 38 C.F.R. §§ 3.105(a), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010). 

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); Baldwin v. Principi, 15 Vet. App. 302 (2001).  In any event, in view of the dispositions herein, there can be no prejudice to the Veteran by granting the benefits sought on appeal that are adjudicated herein.  Specifically, the Veteran's claims for earlier effective dates and a compensable ratings for the two scars in issue are herein granted to the extent of service connection for those disabilities at earliest date sought and allowable under the law, namely the day following the date of his separation from service.  38 C.F.R. § 3.400 (2010).  The issues of initial ratings to be assigned from the date of service connection for the claimed disabilities are the subject of remand, below, and are not adjudicated herein. 

II.  Entitlement to Earlier Effective Dates for Service
Connection, Including Based on CUE

The Veteran, through his own submitted statements as well as through his authorized representative in a March 2011 Informal Hearing Presentation, contends that he should be afforded earlier effective dates for service connection an abdominal pedicle flap donor site scar and a left elbow pedicle graft scar, both as associated with a service-connected shell fragment wound to the left elbow for which wound he was granted service connection by a June 7, 1968, RO rating action.  The Veteran argues that these scar residuals should have been granted service connection by June 7, 1968, and June 2, 1969, RO rating actions, and that it constituted clear and unmistakable error (CUE) for the RO not to have done so.  

The law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010). 

The Court has held that under VA law there is no basis for a freestanding earlier effective date claim from matters addressed in a final rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  VA regulations also provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).

The Court has held that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application.  Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."). The Court has also held that a breach of a duty to assist cannot form the basis for a claim of CUE.  Hazan v. Gober, 10 Vet. App. 511 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (failure to fulfill duty to assist cannot be basis for CUE even when medical record that RO erroneously failed to obtain later formed basis for award of service connection when RO obtained record).

However, the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, which would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  However, VA is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Previous determinations which are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2010).  In asserting a claim of CUE, the claimant must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "where an RO renders a decision on a veteran's claim for benefits but fails to address one of the claims, that decision is final as to all claims; the RO's failure to address the implied claim 'is properly challenged through a [clear and unmistakable error] motion,' not a direct appeal."  DeShotel v. Nicholson, 457 F.3d 1258 (2006) (quoting Andrews v. Nicholson, 421 F.3d 1278, 1283 (2005)).

There must have been an error in the prior adjudication of the claim.  The claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.  See Russell v. Principi, supra.  The Court in Russell further noted that only material errors, and not harmless errors, may serve as a basis of CUE.  Clear and unmistakable errors, to meet the requirements for a CUE claim, must be undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  See Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

The Veterans Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "It must always be remembered that clear and unmistakable error is a very specific and rare kind of  'error'." Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In Russell, Fugo, and other decisions, the Veterans Court has emphasized that merely to aver that there was CUE in a rating decision is not sufficient to raise the issue. The Veterans Court has further held that simply to claim CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE.  At the outset, the Board notes that it is satisfied that the Veteran and his authorized representative have adequately raised CUE by asserting that the June 7, 1968, and June 2, 1969, RO decisions committed CUE by failing to address and grant compensable ratings for the claimed abdominal pedicle flap donor site scar and left elbow pedicle graft scar based on the claim then before the RO for service connection for shrapnel wound and based on the evidence then of record before the RO.  Lalonde; Servello; Russell.

As the representative notes, the Veteran in March 1968 filed a claim for service connection for "shrapnel wound left arm, loss of muscle tissue, bone, and nerves," sustained in Vietnam.  The RO addressed that claim initially in the June 7, 1968, rating action, which was but a preliminary adjudication prior to VA examination to ascertain the full scope of disability.  A VA examination addressing the shrapnel wound for compensation purposes was afforded the Veteran in April 1969, and the initial service connection claim was thereafter readjudicated in the June 2, 1969, rating action.  

The service treatment records (STRs) reflect that the Veteran sustained a shrapnel wound to the left arm on July 26, 1967, resulting in a "severely comminuted fracture of the left distal humerus, with a slight hypesthesia of the left hand since the injury" associated with "a damaged ulnar nerve."  He was at first treated including with a split-thickness, meshed skin graft from the left anterior thigh, and a hanging arm cast was applied to secure the arm for bone healing.  After the fracture was healed, the Veteran underwent an abdominal pedicle flap skin graft over the left elbow to cover a defect of poor skin resting upon bone of  the left arm.  Nerve repositioning surgery was also performed in an attempt to resolve neuropathy associated with nerve displacement.  Despite these procedures the Veteran had persistent poor range of motion of the left arm and persistent neurological impairment associated with use of the left arm in service and post service.  A February 1968 service physical evaluation board's diagnoses included fragmentation wound of the left distal arm, open comminuted fracture of the left distal humerus, and hypesthesia of the left palm and fingers, excluding the thumb.  

Upon an April 1969 VA examination for compensation purposes, the Veteran was noted to have undergone treatment in service for his shrapnel wounding, and that this included skin grating resulting in an abdominal pedicle flap that was attached over the left elbow.  The examiner noted that this flap graft over the elbow measured 3 x 4 inches, and that there was also a scar one inch medial to the graft scar that was one inch in its longest diameter, and this latter scar was noted to be extremely sensitive and possibly a neuroma.  Photographs taken in April 1969 associated with the examination report show the abdominal pedicle flap donor site scar and the left elbow pedicle graft scar.  Disability associated with these scars over the abdomen  and over the left elbow were not otherwise addressed in the April 1969 examination report.  

By the June 7, 1968, rating action in question, the Veteran was granted service connection for three disabilities: limitation of extension of the left forearm with a 20 percent rating assigned, limitation of pronation beyond the middle arc of the left forearm with a separate 20 percent rating assigned, and neuritis of the left median nerve with a separate 10 percent rating assigned.  These grants of service connection and initial ratings were assigned effective from March 21, 1968, the day following the date of his separation from service.  The rating noted that these were disabilities arising from a shrapnel wound to the left (minor) arm.  The rating neither noted nor addressed the abdominal pedicle flap donor site scar nor the left elbow pedicle graft scar, nor indeed any other resulting scar.  

The Veteran did not appeal the June 7, 1968, RO decision, and hence it became final.   While he submitted additional claims over the years, with the earliest subsequent claim submitted in May 1974, the Veteran did not present claims explicitly for service connection for either the abdominal pedicle flap donor site scar or the left elbow pedicle graft scar, prior to the claims for service connection for these conditions submitted March 15, 2005 (for the abdominal scar), and October 31, 2006 (for the left elbow pedicle graft scar).  In addition, the Veteran did not complain of these scars in either submitted statements or examination or treatment records prior to these recent claims.  

At an August 1974 VA examination for compensation purposes (afforded the Veteran following his May 1974 submission of a claim for increased rating for his left arm disability), the Veteran listed in writing on the VA medical examination disability evaluation form, VA Form 21-2545, seven distinct symptoms which he was asserting as associated with the shrapnel wound to the left elbow: 

1.  Fingers tingling and going to sleep,
2.  Occasional arm locking,
3.  Muscle cramps,
4.  Swelling of the elbow,
5.  Pain in the elbow including pain with movement of the joint,
6.  Nerve swelling, 
7.  Arthritis in the elbow, and 
8.  Numbness n the fingers, hand, and arm.  

This detailed enumeration and the examiner's observations and findings were notably without any mention of either the abdominal donor site scar  or the graft scar overlying the left elbow and humerus.   

The Board has carefully reviewed the record and finds that the examination report dated in April 1969 and the accompanying photographs of the Veteran showing the abdominal donor site scar and the scar overlying the left elbow, as discussed supra, taken together with the STRs and the Veteran's prior claim for service connection for his shell fragment wound, clearly and unmistakably presented a claim that included those scars.  The Board accordingly concludes that it was clear and unmistakable error for the RO in its June 2, 1969, rating action - which implicitly confirmed the prior rating action of June 7, 1968, to the effect of excluding, sub silentio, service connection for the abdominal pedicle flap donor site scar and left elbow pedicle graft scar even while noting the recent VA examination - not to have considered and granted service connection for these scars effective from March 21, 1968, the day following the date of the Veteran's separation from service.  The Board specifically concludes that reasonable minds could not differ as to the presence of these scars as disabilities and as residuals of the in-service shrapnel wound, or that service connection must have been warranted on that basis from the day following the date of service separation.  The Board accordingly concludes that service connection for both the abdominal pedicle flap donor site scar and the left elbow pedicle graft scar is warranted effective from March 21, 1968, based on CUE in the June 2, 1969, RO decision.  

ORDER

An effective date of March 21, 1968, is granted for service connection for an abdominal pedicle flap donor site scar, based upon clear and unmistakable error.  

An effective date of March 21, 1968, is granted for service connection for a left elbow pedicle graft scar, based upon clear and unmistakable error.  


REMAND

In the implementation of the grants of earlier effective dates for the Veteran's two scars, above, the remaining questions of initial ratings to be assigned for abdominal pedicle flap donor site scar and left elbow pedicle graft scar for the rating intervals between March 21, 1968, and March 14, 2005, for the abdominal pedicle flap donor site scar, an between March 21, 1968, and October 30, 2006, for the left elbow pedicle graft scar, remain and should be developed and adjudicated by the RO or AMC in the first instance.  The evidentiary record is notably devoid of either medical or lay evidence addressing the severity of these scars over those prolonged time intervals, and some effort may be needed in developing pertinent evidence prior to adjudication of the initial rating issues. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to assist in obtaining any  information or evidence not yet obtained, either lay or medical evidence, which may support his claim for compensable initial ratings for the abdominal pedicle flap donor site scar and left elbow pedicle graft scar, over the rating interval beginning from March 21, 1968, to include any evidence which may support staged ratings, pursuant to Fenderson v. West, 12 Vet. App 119 (1999).   All records and responses received should be associated with the claims file.  Any indicated development should be undertaken.

2.  Thereafter, readjudicate the remanded claims, with assignment of any staged ratings, if appropriate, pursuant to Fenderson v. West, 12 Vet. App 119 (1999).  If the benefits sought by the remanded claim are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
	ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


